DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/02/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The objection of claims 1, 8, and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Only to highlight differences between the prior art of record and the instant claims, regarding claims 1, 8, and 15, the prior art of record fails to teach or suggest adding a header to the packet, wherein a direction of the header is set to forward, transmitting the packet to the first device instead of the second device, receiving a forward processed packet from the first device, responsive to receiving the forward processed packet from the first device, setting the direction of the header of the forward processed packet to reverse, transmitting the forward processed packet to the first device to further process the forward processed packet in a reverse direction, receiving a reverse processed packet from the first device, removing the header from the reverse processed packet based on the destination device being located outside of a data center where the first device is located, and transmitting the reverse processed packet towards the destination device.  As stated in the interview summary of 05/05/2022, Gage discloses a service group field that is used to distinguish between the forward and reverse paths of an SFP, but does not disclose the specific steps mentioned above.  Claims 2-7, 9-14, and 16-20 are allowed by virtue of their dependence on claims 1, 8, and 15, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0140863 (Nainar et al.) – A method for a dataplane signaled bi-directional (forward/reverse) service chain instantiation for efficient load balancing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452